DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
Response to Amendment
With regards to the amendment filed on 05/26/2022, all the requested changes to the claims and specification have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-4 and 6-13 are pending. Claims 7-12 are withdrawn from further consideration pursuant to a previous restriction requirement. 
Response to Arguments
Applicant's arguments filed 05/26/2022 with respect to the drawings and specification have been fully considered and are persuasive.  The previous objections have been withdrawn.   
Applicant's arguments filed 05/26/2022 with respect to the Hei reference have been fully considered but they are not persuasive.  In particular, Hei still discloses at least two pairs of core portions and at least two holes that read upon the claimed core portions and holes as indicated below. It is further noted that claim 1 does not require that every pair of core portions in the multicore fiber have only hole directly between each pair of core portions. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. JP 2013-195800 A to Yo, Hei et al. (hereinafter “Hei”).  The Hei document was applied in a prior Office action.
In re claim 1, Hei discloses a multicore fiber (31), see a modified Figure 3 of Hei reproduced below, comprising: 
multiple core portions (3); and 
a cladding portion (2) formed around an outer periphery of the core portions (3), 
holes (4a, 4b) provided in the cladding portion (2), each of the holes (4a, 4b) being arranged between a respective pair of two core portions (3a, 3b) or (3c, 3d) adjacent to each other, wherein 
only one hole (4a) or (4b) exists directly between the two core portions (3a, 3b) or (3c, 3d) of each respective pair of two core portions (3a, 3b) and (3c, 3d) adjacent to each other, and 
a distance between the only hole (4a) or (4b) and one of the two core portions (3a or 3c) in a respective pair differs from a distance between the only one hole (4a) or (4b) and another of the two core portions (3b or 3d) in the respective pair (3a, 3b) or (3c, 3d) as seen in the modified Figure 3 below.  See paragraphs [0028]-[0046] of the English translation of Hei for further details. A modified version of Figure 3 of Hei is reproduced below and includes additional reference numerals (3a-3d) and (4a-4b) to show how the claim reads upon Hei.

    PNG
    media_image1.png
    759
    896
    media_image1.png
    Greyscale

In re claim 2, as seen in the modified Figure 3 of Hei above, the core portions (3a-3d) form part of a hexagonal array, and a plurality of additional holes (4) are provided for each of the core portions (3a-3d) as claimed. 

In re claim 3, as seen in the modified Figure 3 of Hei above, the core portions (3a-3d) includes core portions (3a-3d) each being adjacent to N core portions (3), where N is an integer greater than two, and a number of the holes (4a, 4b) which are arranged around an outer periphery of each of the core portions (3a-3d) is N or less.

In re claim 4, as seen in the modified Figure 3 of Hei above, the N is six and one, two, or three holes (4a, 4b) are arranged around the outer periphery of each of the core portions (3a-3d).

In re claim 6, since the multicore fiber (31) of Hei appears to have the same exact physical structure as claimed, a cable cutoff wavelength of the core portions (3a-3d) must inherently be 1530 nm or less because the cable cutoff wavelength is considered a functionally defined limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Hei as applied to claim 1 above.
In re claim 13, as seen in his Figure 3, Hei further discloses a central core portion and multiple peripheral core portions (3) arranged around the central core portion such that each of the peripheral core portions is adjacent to the central core portion and approximately a same distance from the central core portion. As also seen in his Figure 3, Hei shows multiple holes (4) of equal number to the multiple peripheral core portions (3). Thus, Hei only differs from claim 13 in that he does not disclose each hole is provided between the central core portion and a respective one of the peripheral core portions, and a first half of the number of multiple holes are equally spaced at a first distance from the central core portion, and a second half of the number of the multiple holes are equally spaced at a second distance from the central core portion, the first distance being different from the second distance. However, as mentioned in paragraphs [0039]-[0046] of Hei, the number and position of the holes (4) affect the crosstalk and refractive index distribution between the cores (3). In order to obtain an optimum or desired amount of crosstalk and/or an optimum or desired refractive index distribution between his cores (3), it would have been obvious to adjust the relative positions and number of holes (4) in Hei to meet the limitations of claim 13 especially since there is no evidence of unexpected results from having the claimed hole configuration. Therefore, it would have been obvious to one of ordinary skill in the art to obtain the invention specified by claim 13 in view of Hei. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
June 4, 2022